DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/865,843, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 16/865,843 fails to provide adequate support or enablement through the disclosure, claims, and figures. Application No. 16/865,843 does not describe of a disposable dental aerosol device with a pressure relief opening formed in the body as described in claims 1, and 7. In addition, Application No. 16/865,843 does not describe the front end of the dental aerosol device having an angled opening as described in claims 1, 7, and 11. Application No. 16/865,843 also does not disclose the pressure relief opening is found to be adjacent to the opening as described in claims 1, 5, 7, 10, and 11. Further, the application does not disclose the front end having a first diameter and the pressure relief opening having a second diameter Accordingly, claims 1-17 are not entitled to the benefit of the prior application and will have an effective filing date of 7/15/2020. 
The disclosure of the prior-filed application, Application No. 16/888,770, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 16/888,770 fails to provide adequate support or enablement through the disclosure, claims, and figures.  Application No. 16/888,770 does not describe of a disposable dental aerosol device with a pressure relief opening formed in the body as described in claims 1, and 7. In addition, Application No. 16/888,770 does not describe the front end of the dental aerosol device having an angled opening as described in claims 1, 7, and 11. Application No. 16/888,770 also does not disclose the pressure relief opening is found to be adjacent to the opening as described in claims 1, 5, 7, 10, and 11. Further, the application does not disclose the front end having a first diameter and the pressure relief opening having a second diameter wherein the first diameter is greater than the second diameter as described in claims 4, 8, 14, and 15. Likewise, the application does not teach the device constructing of plastic and having at least one barb at the rear end as described in claims 2, 3, 6, 9, 12, 13, and 17. In addition, the application does not disclose two pressure relief openings found to be adjacent to one another and of the same diameter as described in claims 11, and 15. Accordingly, claims 1-17 are not entitled to the benefit of the prior application and will have an effective filing date of 7/15/2020. 
Claim Objections
Claims 2, and 13 are objected to because of the following informalities:  
Claim 2 recites “the barb that extend away” in line 2. This should be revised to “the barb that extends away” to fix the grammatical error. 
Claim 13 recites “the barb that extend away” in line 2. This should be revised to “the barb that extends away” to fix the grammatical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “the rear end being wide enough to receive therein a dental valve” in line 3. The claim language is unclear as to whether it requires the rear end of the device be fitted into the dental valve or the dental valve being fitted into the device. After reviewing the specification and the figures corresponding to the claims, the rear end is described as being secured within a dental valve - meaning the dental valve would fit over the rear end (see specification page 18, lines 8-9).  As best understood based on the specification describing that the valve fits over the rear end, for examination purposes, the claim limitation will be interpreted as “the rear end being wide enough to receive thereon a dental valve”. 
8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 7 they depend on is rejected under U.S.C. 112(b). As such, claims 8-10 are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalaf (US Publication No. 20090136895 A1).
	Regarding Claim 1, Khalaf a disposable dental aerosol device (Fig. 1, Par. [0009]) comprising: 
A body having an exterior surface (Fig. 1, label 102), a front end having an angled opening (Annotated Figure A of Fig. 1A), a rear end having an opening (Annotated Figure A of Fig. 1A where the rear opening presented in Fig. 1 is connected to an evacuation device as disclosed in Par. [0022]), and a lumen (Lumen is present as material is suction through the front rear (label 110) and would go through the body towards the rear end and to an evacuation apparatus) formed between the front end and the rear end (Annotated Figure A of Fig. 1A) and 
A pressure relief opening formed in the body (Annotated Figure A of Fig. 1A)

    PNG
    media_image1.png
    868
    396
    media_image1.png
    Greyscale

Annotated Figure A
	Regarding Claim 3, Khalaf teaches the claimed disposable dental aerosol device of claim 1 and further discloses the body (Fig. 1, label 102) is constructed of plastic (Par. [0019]).
	Regarding Claim 4, Khalaf teaches the claimed disposable dental aerosol device of claim 1 and further discloses the opening of the front end (Annotated Figure B of Fig. 1A) has a first diameter (Annotated Figure C of Fig. 1B) and the pressure relief (Annotated Figure B of Fig. 1A) opening has a 

    PNG
    media_image1.png
    868
    396
    media_image1.png
    Greyscale

Annotated Figure B

    PNG
    media_image2.png
    362
    310
    media_image2.png
    Greyscale

Annotated Figure C 
Regarding Claim 5, Khalaf teaches the claimed disposable dental aerosol device of claim 1 and further discloses the pressure relief opening (Annotated Figure D of Fig. 1A) is adjacent (Annotated Figure D of Fig. 1A displays them being adjacent to one another) to the opening in the front end (Annotated Figure D of Fig. 1A).

    PNG
    media_image1.png
    868
    396
    media_image1.png
    Greyscale

Annotated Figure D
	Regarding Claim 7, Khalaf a disposable dental aerosol device (Fig. 1, Par. [0009]) comprising: 
A body having an exterior surface (Fig. 1, label 102), a front end having an angled opening (Annotated Figure E of Fig. 1A), a rear end having an opening with the rear end being wide enough to receive thereon a dental valve (Annotated Figure E of Fig. 1A where the rear opening 
A pressure relief opening formed in the body (Annotated Figure E of Fig. 1A)

    PNG
    media_image1.png
    868
    396
    media_image1.png
    Greyscale

Annotated Figure E
Regarding Claim 8, Khalaf teaches the claimed disposable dental aerosol device of claim 7 and further discloses the opening of the front end (Annotated Figure F of Fig. 1A) has a first diameter (Annotated Figure G of Fig. 1B) and the pressure relief (Annotated Figure F of Fig. 1A) opening has a second diameter (Annotated Figure G of Fig. 1B) and the first diameter is greater than the second diameter (Annotated Figure G of Fig. 1B shows that the first diameter is greater than the second diameter. It should be noted that according to Oxford dictionary, diameter is defined to be “a transverse measurement of something”. 

    PNG
    media_image1.png
    868
    396
    media_image1.png
    Greyscale

Annotated Figure F

    PNG
    media_image2.png
    362
    310
    media_image2.png
    Greyscale

Annotated Figure G 
Regarding Claim 9, Khalaf teaches the claimed disposable dental aerosol device of claim 7 and further discloses the body (Fig. 1, label 102) is constructed of plastic (Par. [0019]).
Regarding Claim 10, Khalaf teaches the claimed disposable dental aerosol device of claim 7 and further discloses the pressure relief opening (Annotated Figure H of Fig. 1A) is adjacent (Annotated Figure H of Fig. 1A displays them being adjacent to one another) to the opening in the front end (Annotated Figure H of Fig. 1A).

    PNG
    media_image1.png
    868
    396
    media_image1.png
    Greyscale

Annotated Figure H
Regarding Claim 11, Khalaf a disposable dental aerosol device (Fig. 1, Par. [0009]) comprising: 
A body having an exterior surface (Fig. 1, label 102), a front end having an angled opening (Annotated Figure I of Fig. 1A), a rear end having an opening (Annotated Figure I of Fig. 1A where the rear opening presented in Fig. 1 is connected to an evacuation device as disclosed in Par. [0022]), and a lumen (Lumen is present as material is suction through the front rear (label 110) and would go through the body towards the rear end and to an evacuation apparatus) formed between the front end and the rear end (Annotated Figure I of Fig. 1A) and 
a first pressure relief opening (Annotated Figure I of Fig. 1A) formed in the body adjacent to the opening in the front end (Annotated Figure I of Fig. 1A discloses that the first pressure relief is adjacent to the opening of the front end); and 
a second pressure relief opening (Annotated Figure I of Fig. 1A) formed in the body adjacent to the first pressure relief opening (Annotated Figure I of Fig. 1A discloses that the second pressure relief is adjacent to the first pressure relief).

    PNG
    media_image3.png
    872
    479
    media_image3.png
    Greyscale

Annotated Figure I
Regarding Claim 12, Khalaf teaches the claimed disposable dental aerosol device of claim 11 and further discloses the body (Fig. 1, label 102) is constructed of plastic (Par. [0019]).
14, Khalaf teaches the claimed disposable dental aerosol device of claim 11 and further discloses the opening of the front end (Annotated Figure J of Fig. 1A) has a first diameter (Annotated Figure K of Fig. 1B) and the first pressure relief (Annotated Figure J of Fig. 1A) opening has a second diameter (Annotated Figure K of Fig. 1B) and the first diameter is greater than the second diameter (Annotated Figure K of Fig. 1B shows that the first diameter is greater than the second diameter. It should be noted that according to Oxford dictionary, diameter is defined to be “a transverse measurement of something”. 

    PNG
    media_image3.png
    872
    479
    media_image3.png
    Greyscale

Annotated Figure J

    PNG
    media_image2.png
    362
    310
    media_image2.png
    Greyscale

Annotated Figure K
Regarding Claim 15, Khalaf teaches the claimed disposable dental aerosol device of claim 11 and further discloses the opening of the front end (Annotated Figure L of Fig. 1A) has a first diameter (Annotated Figure M of Fig. 1B) and the second pressure relief (Annotated Figure L of Fig. 1A) opening has a second diameter (Annotated Figure M of Fig. 1B; The second diameter can be represented by the first diameter as the pressure relief openings have the same labeling 108 and implicitly teaches that there are the same dimensions.) and the first diameter is greater than the second diameter (Annotated Figure M of Fig. 1B shows that the first diameter is greater than the second diameter. It should be noted that according to Oxford dictionary, diameter is defined to be “a transverse measurement of something”. 

    PNG
    media_image3.png
    872
    479
    media_image3.png
    Greyscale

Annotated Figure L

    PNG
    media_image2.png
    362
    310
    media_image2.png
    Greyscale

Annotated Figure M
	Regarding Claim 16, Khalaf teaches the claimed disposable dental aerosol device of claim 11 and further discloses the first pressure relief opening (Annotated Figure N of Fig. 1A) has a first diameter (Annotated Figure O of Fig. 1B) and the second pressure relief opening (Annotated Figure N of Fig. 1A) 

    PNG
    media_image3.png
    872
    479
    media_image3.png
    Greyscale

Annotated Figure N

    PNG
    media_image4.png
    251
    131
    media_image4.png
    Greyscale

Annotated Figure O
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US Publication No. 20090136895 A1) in view of McCrary (US Patent No. 8834450 B1).
	Regarding Claim 2, Khalaf teaches the claimed disposable dental aerosol device of claim 1 but is silent to the rear end having a barb that extends away from the exterior surface. 
	McCrary teaches a suctioning device in the same field of endeavor of medical suction devices and further discloses the suction device has a barb at the rear end that extends away from the exterior surface (Fig. 1, label 65) to secure and attach the suction device to an evacuation apparatus (Col. 2, lines 43-47; Abstract discloss that the rings (65) are used to secure the corresponding connector tube). 

Regarding Claim 6, Khalaf teaches the claimed disposable dental aerosol device of claim 1 but is silent to the rear end having a barbs that extend away from the exterior surface. 
	McCrary teaches a suctioning device in the same field of endeavor of medical suction devices and further discloses the suction device has barbs at the rear end that extends away from the exterior surface (Fig. 1, labels 60-65) to secure and attach the suction device to an evacuation apparatus. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear end of the body of Khalaf to have barbs that extend away from the exterior surface as taught by McCray to secure the suction device to an evacuation apparatus. 
Regarding Claim 13, Khalaf teaches the claimed disposable dental aerosol device of claim 11 but is silent to the rear end having a barb that extends away from the exterior surface. 
	McCrary teaches a suctioning device in the same field of endeavor of medical suction devices and further discloses the suction device has a barb at the rear end that extends away from the exterior surface (Fig. 1, label 65) to secure and attach the suction device to an evacuation apparatus. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear end of the body of Khalaf to have a barb that extends away from the exterior surface as taught by McCray to secure the suction device to an evacuation apparatus. 
Regarding Claim 17, Khalaf teaches the claimed disposable dental aerosol device of claim 11 but is silent to the rear end having a barbs that extend away from the exterior surface. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear end of the body of Khalaf to have barbs that extend away from the exterior surface as taught by McCray to secure the suction device to an evacuation apparatus. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772